                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                            8:18-CR-151

vs.                                              PRELIMINARY ORDER OF
                                                      FORFEITURE
DANIEL ALFREDO PANTOJA-
SERNA,

                   Defendant.


      This matter is before the Court on the government's Motion for
Preliminary Order of Forfeiture (filing 39). Count I of the indictment in this
case charged the defendant with knowingly and intentionally distributing
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1). Filing 19.
The indictment also contained a forfeiture allegation seeking the forfeiture,
pursuant to 21 U.S.C. § 853, of money seized from the defendant during his
arrest in Douglas County, Nebraska on or around June 1, 2018. Filing 19. On
August 28, 2018, the defendant entered into a plea agreement where he
admitted the forfeiture allegation in the indictment and agreed that the
property to be forfeited was $48,240.00 in United States currency seized on
June 1, 2018. Filing 37.
      On September 18, 2018, the defendant pled guilty to Count I of the
indictment and admitted the forfeiture allegation. Filing 36 at 6; filing 37 at 1.
By virtue of pleading guilty to the charge and admitting the forfeiture
allegation, the defendant has forfeited his interest in the subject property, and
the government should be entitled to possession of the property pursuant to 21
U.S.C. § 853. Therefore, the government's Motion for Preliminary Order of
Forfeiture is granted.
IT IS ORDERED:

1.   The   government's     Motion   for   Preliminary   Order   of
     Forfeiture (filing 39) is granted.


2.   Based upon the defendant's guilty plea and admission of the
     forfeiture allegation of the indictment, the government is
     authorized to seize the $48,240.00 in United States currency.


3.   The defendant's interest in the subject property is forfeited
     to the government for disposition in accordance with law,
     subject to the provisions of 21 U.S.C. § 853.


4.   The subject property is to be held by the government in its
     secure custody and control.


5.   Pursuant to 21 U.S.C. § 853(n)(1), the government shall
     publish for at least 30 consecutive days on an official
     Internet government forfeiture site (www.forfeiture.gov)
     notice of this order, notice of publication evidencing the
     government's intent to dispose of the property in such
     manner as the Attorney General may direct, and notice that
     any person, other than the defendant, having or claiming a
     legal interest in the property must file a petition with the
     Court within 30 days of the final publication of notice or of
     receipt of actual notice, whichever is earlier.




                                 2
6.   Such published notice shall state that the petition referred
     to in paragraph 5, above, shall be for a hearing to adjudicate
     the validity of the petitioner=s alleged interest in the
     property, shall be signed by the petitioner under penalty of
     perjury, and shall set forth the nature and extent of the
     petitioner's right, title, or interest in the property and any
     additional facts supporting the petitioner=s claim and relief
     sought.


7.   The government may also, to the extent practicable, provide
     direct written notice to any person known to have alleged an
     interest in the property as a substitute for published notice
     as to those persons so notified.


8.   Upon adjudication of all third-party interests, this Court will
     enter a final order of forfeiture pursuant to 21 U.S.C. §
     853(n), in which all interests will be addressed.


Dated this 3rd day of October, 2018.


                                    BY THE COURT:



                                    John M. Gerrard
                                    United States District Judge




                                3
